DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-13 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 have been amended to disclose the limitation “one or more flexible flaps.” The written description discloses a “pair of flexible flaps” but this is not sufficient disclosure for “one or more.”  A pair does not provide support for the instance in which there is only one flexible flap nor does it provide support for when there are 3 or more flexible flaps. 
Regarding claim 4, the written description does not provide support for “the flexible deploying lying flat against an inner surface.”  The corresponding written description disclosure states the “flexible deployer may be relatively flat” which is “extending substantially parallel” in paragraph [0030].  This is not the same as “lying flat” and the written description does not provide any detail to what is considered “relatively flat.”  Examiner notes that “relatively flat” would be considered a relative term, as it is not defined in the written description, should it be amended into the claim.
Regarding claims 11 and 15-17, the written description does not disclose “a flat configuration.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the one or more flaps" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 15-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al (2010/0286627) in view of Clancy et al (2015/0360019).
Regarding claim 1, Hardin et al disclose a marker delivery device (fig.1, [0033] - marker deployment device 100 or the marker deployment device disclosed in each of the other embodiments), comprising:
a cannula including a distal end (fig.1, [0033] – working channel 110 or working channel disclosed in each of the other embodiments) and a side aperture positioned proximate the distal end (fig.1, [0033] - aperture 120 or side aperture disclosed in each of the other embodiments);
a rod extending within the cannula (fig.1, [0034] – push rod 140 or push rod disclosed in each of the other embodiments);
a flexible deployer operatively coupled with the rod and positioned proximate the side aperture (figs.2-3B, [0036] – expandable member 200; alternatively, figs.9-10, [0060] – selectively opening outlet 905 or [0053], figs.7-8 - platform 730 and at least one biasing member), the flexible deployer being configured to transition from a pre-actuated state to an actuated state ([0040] - pre-actuated state figure 2 to actuated state figure 3A), the rod being configured to transition the flexible deployer to the actuated state to thereby expel a biopsy site marker (210) through the side aperture ([0040], figure 3B – shows the biopsy site marker 210 deployed).
Hardin et al fail to explicitly disclose one or more flexible flaps extending from the cannula to cover at least a portion of the side aperture and expel a biopsy marker through the one or more flexible flaps and out of the side aperture.
However, Clancy et al teach in the same medical field of endeavor, one or more flexible flaps extending from the cannula to cover at least a portion of the side aperture and expel a biopsy marker through the one or more flexible flaps and out of the side aperture ([0043], figs.4-4B – to deploy the fiducial 400, the user must move one of the stylet or needle relative to the other with sufficient force to advance the protuberance through tabs 808).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marker delivery device of Hardin et al with the one or more flaps of Clancy et al as it would provide selective deployment of the markers into the patient.
Regarding claim 3, Hardin et al disclose the flexible deployer being a strip configured to buckle in response to translation of the rod to thereby expel the biopsy site marker from the side aperture (figs.9-10, [0060] – selectively opening outlet 905).
Regarding claim 4, Hardin et al disclose the flexible deployer lying flat against an inner surface of the cannula when the flexible deployer is in the pre-actuated state (905 lies flat in figure 9).
Regarding claim 5, Hardin et al disclose the flexible deployer is positioned opposite of the side aperture (figs.2-3B – expandable member 200), the flexible deployer being configured to permit the biopsy site marker to be completely contained within the cannula when the flexible deployer is in the pre-actuated state (fig.2, flexible deployer 200 and biopsy site marker 210).
Regarding claim 6, Hardin et al disclose the flexible deployer being resiliently biased to the pre-actuated state (figs.7-8, [0053] - platform 730 and at least one biasing member, such as springs 740).
Regarding claim 7, Hardin et al disclose the flexible deployer being configured to transition from the pre-actuated state to the actuated state upon distal translation of the rod within the cannula (figure 9 is pre-actuated state while figure 10 the rod is distally translated to the actuated state).
Regarding claim 8, Hardin et al disclose the flexible deployer extending distally from the rod and terminating proximate to the distal end of the cannula (figs.2-3B, [0036] – expandable member 200).
Regarding claim 9, Hardin et al disclose the flexible deployer being integral with the rod (figs.2-3B, [0036] – expandable member 200).
Regarding claim 10, Hardin et al disclose the flexible deployer being separately attached to the rod (figs.2-3B - push rod 140 is coupled to the expandable member 200).
Regarding claim 11, Hardin et al disclose a marker delivery device (fig.1, [0033] - marker deployment device 100 or marker deployment device similarly disclosed in each embodiment such as 1600), comprising:
(a)	a cannula including a distal end (fig.1, [0033] – working channel 110 or working channels similarly disclosed in each embodiment, fig.16 - 110) and a side aperture positioned proximally relative to the distal end (fig.1, [0033] - aperture 120 or apertures similarly disclosed in each embodiment, such as aperture 1630, fig.16);
(b)	a rod movable within the cannula relative to the side aperture (fig.1, [0034] – push rod 140 or push rods similarly disclosed in each embodiment, such as cover 1640); and
(d)	a flexible deployer is resiliently biased towards a flat configuration extending parallel to a longitudinal axis defined by the cannula and configured to deform from the flat configuration in response to movement of the rod to expel the biopsy site marker from the side aperture ([0037], fig.2 - expandable member 200 may be compressed, or similarly pivoting arm 1610).
Hardin et al fail to explicitly disclose the cannula defining one or more flexible flaps associated with the side aperture and expel a biopsy marker through the one or more flexible flaps and out of the side aperture.
However, Clancy et al teach in the same medical field of endeavor, the cannula defining one or more flexible flaps associated with the side aperture and expel a biopsy marker through the one or more flexible flaps and out of the side aperture ([0043], figs.4-4B – to deploy the fiducial 400, the user must move one of the stylet or needle relative to the other with sufficient force to advance the protuberance through tabs 808).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marker delivery device of Hardin et al with the one or more flaps of Clancy et al as it would provide selective deployment of the markers into the patient.
Regarding claim 12, Hardin et al disclose the flexible deployer being secured to the rod and extends from the rod to the distal end of the cannula, the flexible deployer being configured to deform orthogonally relative to the longitudinal axis of the cannula in response to distal translation of the rod (figs.2-3B - from compressed to expanded configuration, [0060], fig.9 – selectively opening outlet 905).
Regarding claim 13, Hardin et al disclose the rod being configured to translate within the cannula to buckle the flexible deployer orthogonally relative to the longitudinal axis of the cannula and thereby expel the biopsy site marker from the side aperture (figs.2-3B – expands outward toward the aperture).
Regarding claim 15, Hardin et al disclose the one or more flaps being configured to block movement of the biopsy site marker through the side aperture when the flexible deployer is in the flat configuration and to permit movement of the biopsy site marker through the side aperture when the flexible deployer is deformed ([0007] – a selectively opening outlet door movable between and open position and a closed position).
Regarding claim 16, Hardin et al disclose the flexible deployer being positioned with the cannula against a side opposite the side aperture when the flexible deployer is in the flat configuration (fig.7 - platform 730 or fig.16 – arm 1610).
Regarding claim 17, Hardin et al disclose the flexible deployer being configured to receive the biopsy site marker between an upper surface of the flexible deployer and the side aperture when the flexible deployer is in the flat configuration (fig.2 - the orientation of the marker delivery device is not defined and the upper surface is considered 214).
Regarding claim 18, Hardin et al disclose a method of deploying a marker, comprising: 
(a) positioning a cannula (cannula 710) of a marker delivery device (deployment device 700) proximate a biopsy site (figs.7 and 8, [0053]);
(b) translating a rod (push rod 720) of the marker delivery device within the cannula of the marker delivery device, the cannula including a distal end and a side aperture  (cannula aperture 750) positioned proximate to the distal end (figs.7 and 8, [0053]); and
(c) further translating the rod of the marker delivery device to flex a flexible deployer operatively coupled to the rod and positioned proximate to the side aperture, the translating of the rod buckling the flexible deployer (figs.7 and 8, [0055] – contact between the inner wall and the distal end of push rod causes the shoulders to flex, thereby releasing the platform);
Hardin et al fail to explicitly disclose flex a pair of flexible flaps oriented proximate the side aperture via the marker to thereby expel the marker out of the side aperture.
However, Clancy et al teach in the same medical field of endeavor, flex a pair of flexible flaps oriented proximate the side aperture via the marker to thereby expel the marker out of the side aperture ([0043], figs.4-4B – to deploy the fiducial 400, the user must move one of the stylet or needle relative to the other with sufficient force to advance the protuberance through tabs 808).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marker delivery device of Hardin et al with the one or more flaps of Clancy et al as it would provide selective deployment of the markers into the patient.
Regarding claim 21, Hardin et al disclose retracting the rod after expelling the marker out of the side aperture under a resilient bias provided by a spring operatively associated with the rod (figs.7 and 8, [0053] - springs 740).
Response to Arguments
Applicant’s arguments with respect to the claim amendments of claim(s) 1, 3-13, 15-18 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 17 March 2022 have been fully considered but they are not persuasive.
Regarding claim 4, Applicant states a person of skill in the art would readily recognize that relatively flat would also encompass a flat configuration as claimed.  Moreover, paragraph [0029] describes the marker (20) as resting on top of the flexible deployer (22).  An implication of this is that the marker (20) may force the flexible deployer (22) downwardly into a flat configuration on the inner surface of the cannula.
Examiner’s position is the definition of “flat” is smooth or even; without marked lumps or indentations; in or to a horizontal position.  Relatively flat is not the same as flat.  The specification does not provide a standard for ascertaining the requisite degree for what is considered “relatively flat”, and one of ordinary skill in the art would not be reasonably apprised that the term “relatively flat” would provide support for the limitation “lying flat.”
Examiner suggests amending the claims do disclose the flexible deployer is in a non-flexed state as set forth in paragraph [0029] when discussed “relatively flat.”  
Regarding claims 11 and 15-17, Applicant states the Office has not set forth any reason why the above-referenced term is not supported because the rejection with respect to claim 10 is unrelated to a flat configuration.  Second, as set forth above with respect to claim 4, the flexible deployer (22) being in a flat configuration is supported by at least paragraph [0029] of the specification as published. 
Examiner’s position is claim 10 was a typographical error which should have stated claim 4.  Applicant’s remarks recognize this by referencing claim 4 when providing arguments for claims 11 and 15-17.  Examiner’s position is the definition of “flat” is smooth or even; without marked lumps or indentations; in or to a horizontal position.  Relatively flat is not the same as flat.  The specification does not provide a standard for ascertaining the requisite degree for what is considered “relatively flat”, and one of ordinary skill in the art would not be reasonably apprised that the term “relatively flat” would provide support for the limitation “lying flat.”
Examiner suggests amending the claims do disclose the flexible deployer is in a non-flexed state as set forth in paragraph [0029] when discussed “relatively flat.”  
Regarding the 102 rejections of claims 1 and 3-21, Applicant states the claim amendments overcome the rejections for at least the reasons set forth in the Examiner Interview.
Applicant states support for “flexible flaps” is believed to be based at least on paragraph [0030] and fig.1.  To the extent that the specification fails to explicitly disclose “one or more flexible flaps,” Applicant states “a pair of flexible flaps” is explicitly disclosed.  Because a pair inherently includes one, Applicant submits the term “one or more flexible flaps” is also supported.
Examiner’s position is every reference to “flexible flaps” in the written description discloses a “pair of flexible flaps” (26).  There is no written description support for “one or more flexible flaps.”  This disclosure does not provide support for embodiments in which there is only one flexible flap nor does it provide for embodiments of more than a “pair”, for instance 3 or more flexible flaps.  
Applicant’s note that “a pair inherently includes one” does not provide for only one flexible flap or 3 or more flexible flaps which would be included in the interpretation of the  limitation “one or more flexible flaps.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793